DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Summary
This is the initial Office action based on the application 17/157589 filed 1/25/21.  
Claims 1, 2, 4-13, 20-23, 27, 28 and 31-39 are pending and have been fully considered.
Drawings
The Drawings filed on 1/25/2021 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "without" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 11 recites the broad recitation “wherein n is equal to or greater than 200…”, and the claim also recites “equal to or greater than 800 …" which is the narrower statement of the limitation. 
Examiner has taken the position that one or both are present in composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 23 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 21 recites the limitation “wherein the concentration is between 0.05c* to c*” and “wherein the concentration is greater than c*” respectively; however, there is no value for c*.  Therefore, it is unclear how applicant’s invention appears to indicate the standard for measuring the degree intended.  Applicant is required to further bring clarification and/or correction to claims.
Claim 23 recites the limitation “A method to control a physical and/or chemical property in a non-polar composition comprising…”, however, this process is unrestricted and the claimed invention would impermissibly cover every substantial practical application of, and thereby preempt all use of an abstract idea.  Applicant is required to further bring clarification and/or correction to claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1, 2, 4-13, 20-23, 27, 28 and 31-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13-30 and 32-43 of U.S. Patent No. 10087310.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims a non-polar composition having a dielectric constant equal to or less than about 5 and at least one associative polymer soluble in the host composition, and methods of controlling a physical and/or chemical property in the compositions, which appears to be indistinguishable over the claimed host composition giving rise to a Flory-Huggins interaction parameter (x) of about 0.5 or less; determinizing an overlap concentration c* for the at least one associative polymer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-13, 20-23, 27, 28 and 31-39 are rejected under pre-AIA  35 USC 103 (a) as being obvious over HIGLEY ET AL. “A Modular Approach toward Block Copolymers” ; 4/2005 and as evidence by BULGER ET AL. (US PG PUB 20200199319  in their entirety.  Hereby referred to as HIGLEY and BULGER.
The Examiner acknowledges that the BULGER ET AL. (US PG PUB 2020/0199319 reference does not qualify as prior art under 102(e); however, the Examiner is of the position that in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  
Regarding claims 1, 2, 4-13, 20-23, 27, 28 and 31-39:
HIGLEY teaches liner, branched or hyperbrached polymers of cyclooctene derivatives (polymer backbone) end-functionalized with hydrogen-bonding that undergo self-assembly to form block-copolymers in which a diacetamidepyridine group, which is included as a terminal functional group, strongly binds a thymine group by means of three hydrogen bonds (Ka=~103M-1; log10k=3) (see the abstract; and page 2947, the right column).  Therefore HIGLEY copolymers to operate and function as the claimed invention since they both relate to an amphiphilic block copolymer having a specific structural unit.  However, HIGLEY differs from the claim invention in that it does not disclose that the polymer backbone of the liner, branched or hyperbrached polymers is soluble in a non-polar composition.  However, HIGLEY discloses that self-assembly takes place by mixing, in CHCl3, the liner, branched or hyperbrached polymers of cyclooctene derivates end-functionalized with the diacetamidepyridine group or thymine group (see page 2950, the left bottom side).  In addition, a person skilled in the art could easily predict, without any particular creativity, that liner, branched or hyperbrached polymers backbone of cyclooctene derivatives, made from polymerization of cyclooctene and functional chain-transfer agent (CTA), is soluble in a non-polar composition.  HIGLEY teaches that the liner, branched or hyperbrached polymers (20), which is end-functionalized with the diacetamidepyridine group, has a weight averaged molecular weight of 9,100 to 49,800 g/mol, and that the weight averaged molecular weight of the liner, branched or hyperbrached polymers may be tuned according to concentrations of monomer (cyclooctene derivatives) and end-functionalized CTAs (7, 10) (see page 2949; Scheme 3; and Table 1). Thus, it is not deemed that there would be any particular technical difficulty in tuning the weigh average molecular weight of the polymer to be within a proper range.  
HIGLEY teaches a liner, branched or hyperbrached polymers (20) having both terminals being functionalized with the diacetamidepyridine group, and a liner, branched or hyperbrached polymers (22) having both terminals being functionalized with the thymine group, and also discloses that the diacetamidepyridine group, which is included as a terminal functional group, strongly binds the thymine group by means of three hydrogen bonds (see the abstract; Scheme 3; page 2947, the right column; and pages 2949 and 2950).  HIGLEY also teaches that the liner, branched or hyperbrached polymers of end-functionalized cyclooctene derivatives have the following structural formulae, and discloses that the diacetamidepyridine group, which is included as a terminal functional group, strongly binds the thymine group by means of three hydrogen bonds (Ka=~103M-1; log10k=3) (see Scheme 3; and page 2947, the right column).
    PNG
    media_image1.png
    119
    392
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    226
    297
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    236
    271
    media_image3.png
    Greyscale

HIGLEY further teaches that the liner, branched or hyperbrached polymer has the polymer structure (corresponding to olefin) formed from cyclooctene derivatives (see Scheme 3).
Applicant claim limitations n is equal to or greater than 200 or equal to or greater than 800 without any specific numerical range of n; however, the repeating unit n could be derived from a weight averaged molecular weight of a liner, branched or hyperbrached polymers.  In addition, HIGLEY discloses that the end-functionalized liner, branched or hyperbrached polymers (20) has a weight averaged molecular weight of 9,100 to 49,800 g/mol (see Scheme 3, Table 1), and thus, the feature of HIGLEY is included in the numerical range limits.  Thus, a person skilled in the art could easily predict n of the liner, branched or hyperbrached polymers and the numerical range limited in the claimed limitations.
HIGLEY teaches that the liner, branched or hyperbrached polymers of end-functionalized cyclooctene derivatives have the following structural formula (corresponding to when R1 and R2 in [chain] are a methine group) (see Scheme 3).  HIGLEY teaches that block-copolymer formation takes place from hydrogen-bonding based self-assembly by mixing, in chloroform (CHCl3; having a dielectric constant of 4.8), the liner, branched or hyperbrached polymers (20) of cyclooctene derivates end-functionalized with the diacetamidepyridine group the liner, branched or hyperbrached polymers and the liner, branched or hyperbrached polymers (22) of cyclooctene derivates end-functionalized with the thymine group (see the abstract; page 2947, the right column; and page 2949 to page 2950, the left column).  HIGLEY does not limit the concentration (c*) of the liner, branched or hyperbrached polymers mixed in chloroform (CHCl3).  However, a person skilled in the art could adequately adjust content range without any particular creativity.  In addition, even considering the detailed description, there are no descriptions to prove any difference in effects within the critical range.  HIGLEY teaches that block-copolymer formation takes place from hydrogen-bonding based self-assembly by mixing, in chloroform (CHCl3; having a dielectric constant of 4.8), the liner, branched or hyperbrached polymers (20) of cyclooctene derivates end-functionalized with the diacetamidepyridine group the liner, branched or hyperbrached polymers and the liner, branched or hyperbrached polymers (22) of cyclooctene derivates end-functionalized with the thymine group (see the abstract; page 2947, the right column; and page 2949 to page 2950, the left column).   HIGLEY teaches a method for preparing end-functionalized liner, branched or hyperbrached polymers, and discloses a method for preparing liner, branched or hyperbrached polymers of end-functionalized cyclooctene derivatives, comprising a diacetamidepyridine group which strongly binds a thymine group (Ka=~103M-1; log10 k=3) by ring-opening metathesis polymerization (ROMP) of cyclooctene derivatives with functional chain-transfer agents, wherein block-copolymer formation takes place from hydrogen-bonding (see the abstract; page 2947, the right column; and Schemes 2 and 3).  
Although, HIGLEY does not explicitly teach wherein a difference in solubility parameters between at least one associative polymer and a host composition gives rise to a Flory- Huggins interaction parameter (x) of about 0.5 or less; however it is within the scope of HIGLEY, as evident by BULGER that it is known in the art that a solvent is defined as "good" if the Flory Huggins interaction parameter between the solvent and polymer is below 0.5 (see para [0024]).
Lastly, Applicant’s claimed invention differs from HIGLEY in that the latter does not disclose that the polymer backbone of the liner, branched or hyperbrached polymers is soluble in a non-polar composition. However, the cited reference discloses that self-assembly takes place by mixing, in CHCl3, the liner, branched or hyperbrached polymers of cyclooctene derivates end-functionalized with the diacetamidepyridine group or thymine group (see page 2950, the left column).   However, a person skilled in the art could easily predict, without any particular creativity, that liner, branched or hyperbrached backbone of cyclooctene derivatives, made from polymerization of cyclooctene and functional chain-transfer agent (CTA), is soluble in a non-polar composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANTEL L GRAHAM/Examiner, Art Unit 1771                                                                                                                                                                                                        
/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771